                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

NORTH CAROLINA STATE CONFERENCE                               )
OF THE NAACP, CHAPEL HILL—CARRBORO                            )
NAACP, GREENSBORO NAACP, HIGH POINT                           )
NAACP, MOORE COUNTY NAACP, STOKES                             )
COUNTY BRANCH OF THE NAACP,                                   )
WINSTON-SALEM—FORSYTH COUNTY NAACP, )
                                                              )
                                    Plaintiffs,               )
                                                              )
                   v.                                         )                     1:18CV1034
                                                              )
ROY ASBERRY COOPER III, in his official capacity              )
as the Governor of North Carolina; ROBERT CORDLE,             )
in his official capacity as Chair of the North Carolina State )
Board of Elections; STELLA ANDERSON, in her official )
capacity as Secretary of the North Carolina State Board of    )
Elections; KENNETH RAYMOND, JEFFERSON                         )
CARMON III, and DAVID C. BLACK, in their official )
capacities as members of the North Carolina State Board of    )
Elections,  1                                                 )
                                                              )
                                    Defendants.               )

                         MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

        Plaintiffs initiated this action against the above-named Defendants challenging the

constitutionality of specific provisions of Senate Bill 824 (“S.B. 824”), titled “An Act to

Implement the Constitutional Amendment Requiring Photographic Identification to Vote.”

(See ECF No. 1; ECF No. 8-2 at 2.) S.B. 824 was passed by the North Carolina General


1 In addition to Roy Asberry Cooper III (the “Governor”), Plaintiffs’ Complaint named nine members of the
North Carolina State Board of Elections (the “State Board”) as defendants. (See ECF No. 1.) Subsequent to
the filing of Plaintiffs’ Complaint, the State Board was reconstituted to consist of five members appointed by
the Governor. (See ECF No. 27.) Accordingly, pursuant to Rule 25(d) of the Federal Rules of Civil Procedure,
the above-named members of the State Board are hereby substituted as parties to this action. See Fed. R. Civ.
P. 25(d).
Assembly (“General Assembly”) on December 5, 2018, and enacted into law as Session Law

2018-144 on December 19, 2018. (ECF No. 1 ¶¶ 1, 79.) Before the Court is a Motion to

Intervene by Hon. Philip E. Berger (“Senator Berger”), in his official capacity as President Pro

Tempore of the North Carolina Senate, and Hon. Timothy K. Moore (“Representative

Moore”), in his official capacity as Speaker of the North Carolina House of Representatives

(collectively, “Proposed Intervenors”). (ECF No. 7.) For the reasons that follow, the Court

denies the Motion to Intervene without prejudice to the motion being renewed if Proposed

Intervenors can demonstrate that the Defendants have, in fact, declined to defend the lawsuit

and that all requirements for intervention have been satisfied pursuant to Rule 24 of the

Federal Rules of Civil Procedure. Further, Proposed Intervenors are granted the right to

participate in this action by filing amicus curiae briefs.

I.         BACKGROUND

           In November 2018, North Carolina voters approved a ballot measure amending the

North Carolina State Constitution to require voters to provide photographic identification

before voting in person. 2 (ECF No. 1 ¶¶ 62, 64; ECF No. 8 at 8.) On December 5, 2018, the

General Assembly passed S.B. 824, which was thereafter vetoed by Roy Asberry Cooper III,

Governor of North Carolina (the “Governor”), on December 14, 2018. (ECF No. 1 ¶¶ 1, 78;

ECF No. 8 at 8; ECF No. 8-1 at 2–3; ECF No. 8-2.) The General Assembly nevertheless




2   As amended, the North Carolina State Constitution provides as follows:

                    Voters offering to vote in person shall present photographic identification before
                    voting. The General Assembly shall enact general laws governing the requirements
                    of such photographic identification, which may include exceptions.

N.C. Const. art. VI, § 3(2).


                                                            2
codified S.B. 824 into law by an override of the Governor’s veto on December 19, 2018. (ECF

No. 1 ¶¶ 1, 79; ECF No. 8-2 at 22.)

        On December 21, 2018, Plaintiffs filed suit in this Court against the Governor and the

members of the North Carolina State Board of Elections. (See ECF No. 1.) All Defendants

have been sued in their official capacities and all are represented by the North Carolina

Attorney General. (See ECF Nos. 1, 19, 27, 28.) In the Complaint, Plaintiffs challenge the

provisions of S.B. 824 which impose voter photo identification requirements, as well as the

provisions “that expand the number of poll observers and the number[ ] of people who can

challenge ballots.” (ECF No. 1 ¶¶ 106–07.) Plaintiffs allege that “[t]hese provisions, separately

and together, will have a disproportionately negative impact on minority voters,” (id. ¶ 80),

ultimately resulting in “the effective denial of the franchise and dilution of [African American

and Latino] voting strength,” (id. ¶ 7). Plaintiffs’ Complaint further alleges that the challenged

provisions “impose discriminatory and unlawful burdens on the right to vote that are not

justified by any legitimate or compelling state interest.” (Id. ¶ 8.) In addition, Plaintiffs allege

that the challenged provisions of S.B. 824 violate Section 2 of the Voting Rights Act of 1965,

as well as the Fourteenth and Fifteenth Amendments to the United States Constitution. (Id.

¶¶ 105–46.) Plaintiffs seek injunctive and declaratory relief to prevent Defendants “from

implementing, enforcing, or giving effect to the [challenged] provisions of S.B. 824.” (Id. ¶

147.)

        On January 14, 2019, less than one month after Plaintiff filed suit, Senator Berger and

Representative Moore, acting in their official capacities, filed the instant Motion to Intervene

on behalf of the General Assembly seeking intervention as of right pursuant to Rule 24(a) or,



                                                 3
alternatively, permissive intervention pursuant to Rule 24(b). 3 (ECF Nos. 7, 8.) In response,

the Governor states that he “does not take a position on the [M]otion to [I]ntervene.” (ECF

No. 34 at 1.) Likewise, Defendants Robert Cordle, in his official capacity as Chair of the

North Carolina State Board of Elections, Stella Anderson, in her official capacity as Secretary

of the North Carolina State Board of Elections, and Kenneth Raymond, Jefferson Carmon

III, and David C. Black, in their official capacities as members of the North Carolina State

Board of Elections (collectively, the “BOE Defendants”) state in their response to the instant

motion that they “neither consent nor object to the pending [M]otion to [I]ntervene.” (ECF

No. 36 at 1.) Plaintiffs, however, oppose Proposed Intervenors’ request to intervene as of

right or permissively. (ECF No. 38.)

II.     DISCUSSION

        A.       Standing

        As an initial matter, the Court notes that in their response to the Motion to Intervene,

Plaintiffs raise the issue of Article III standing which “is a threshold jurisdictional question,”

Pye v. United States, 269 F.3d 459, 466 (4th Cir. 2001). (See ECF No. 38 at 10–11, 22–25.)

Specifically, Plaintiffs argue that Proposed Intervenors “may not intervene because [they]

lack[ ] Article III standing, which is a requirement for intervention as a defendant in a federal

court.” (Id. at 10–11, 22–23.) In support of this argument, Plaintiffs cite a number of cases

from other circuits stating that an intervenor-defendant must establish Article III standing.

(See id. at 10, 22 (citing cases from the D.C. Circuit, as well as the Seventh, Eighth, and Tenth


3 In compliance with Rule 24 of the Federal Rulesof Civil Procedure, Proposed Intervenors attached a proposed
Answer to the Motion to Intervene. See Fed. R. Civ. P. 24(c) (“The motion [to intervene] must . . . be
accompanied by a pleading that sets out the claim or defense for which intervention is sought.”).


                                                     4
Circuit Courts of Appeals).) However, as noted by Proposed Intervenors, Plaintiffs fail to cite

any Fourth Circuit case requiring that, in addition to satisfying the Rule 24 requirements, an

intervenor-defendant must also establish Article III standing. (ECF No. 48 at 7.) Nor could

this Court find a Fourth Circuit case setting forth such a requirement. Rather, it appears, that

“[c]ourts remain divided . . . on the question of whether an intervenor must establish Article

III standing.” 13A Charles A. Wright et al., Federal Practice & Procedure, § 3531, at 51 (3d ed.

2008). Compare City of Herriman v. Bell, 590 F.3d 1176, 1183–84 (10th Cir. 2010) (stating that

would-be intervenors need not establish constitutional standing to intervene), and Perry v.

Schwarzenegger, 630 F.3d 898, 906 (9th Cir. 2011) (same), with United States v. Metro. St. Louis

Sewer Dist., 569 F.3d 829, 833 (8th Cir. 2009) (stating that “a party seeking to intervene must

establish Article III standing in addition to the requirements of Rule 24”), and United States v.

Philip Morris USA Inc., 566 F.3d 1095, 1145 (D.C. Cir. 2009) (same). Thus, given the silence

on the issue by the Fourth Circuit, this Court declines to impose such a requirement on the

Proposed Intervenor-Defendants in this action.

       B.     Intervention as of Right

       Proposed Intervenors first seek intervention as of right pursuant to Rule 24(a) of the

Federal Rules of Civil Procedure. (ECF No. 8 at 11–21.) The Fourth Circuit has “note[d]

that liberal intervention is desirable to dispose of as much of a controversy ‘involving as many

apparently concerned persons as is compatible with efficiency and due process.’” Feller v.

Brock, 802 F.2d 722, 729 (4th Cir. 1986) (quoting Nuesse v. Camp, 385 F.2d 694, 700 (D.C. Cir.

1967)). “Liberality does not, however, entail resolving every possible doubt in favor of

intervention, and [Rule 24] sets standards for intervention that must be observed and applied



                                               5
thoughtfully by courts.” Ohio Valley Envtl. Coal., Inc. v. McCarthy, 313 F.R.D. 10, 16 (S.D.W.

Va. 2015). Rule 24(a) provides as follows:

                 On timely motion, the court must permit anyone to intervene
                 who:

                       . . . claims an interest relating to the property or transaction
                      that is the subject of the action, and is so situated that
                      disposing of the action may as a practical matter impair or
                      impede the movant’s ability to protect its interest, unless
                      existing parties adequately represent that interest.

Fed. R. Civ. P. 24(a)(2). The Fourth Circuit has interpreted Rule 24(a)(2) to entitle intervention

as of right if, in addition to timeliness, 4 the movant demonstrates: “(1) an interest in the subject

matter of the action; (2) that the protection of this interest would be impaired because of the

action; and (3) that the applicant’s interest is not adequately represented by existing parties to

the litigation.” Teague v. Bakker, 931 F.2d 259, 260–61 (4th Cir. 1991). “[A] would-be

intervenor bears the burden of demonstrating to the court a right to intervene.” Arista Records,

LLC v. Doe No. 1, 254 F.R.D. 480, 481 (E.D.N.C. 2008) (alteration in original) (quoting In re

Richman, 104 F.3d 654, 658 (4th Cir. 1997)). “If the movant fails to satisfy any one of the

requirements, then intervention as of right is defeated.” Students for Fair Admissions Inc. v. Univ.

of N.C., 319 F.R.D. 490, 494 (M.D.N.C. 2017) (citing Houston Gen. Ins. Co. v. Moore, 193 F.3d

838, 839 (4th Cir. 1999)). See United Guar. Residential Ins. Co. of Iowa v. Phila. Sav. Fund Soc’y, 819




4 Here, there is no dispute that the instant motion is timely. Proposed Intervenors filed their motion on January

14, 2019, less than one month after Plaintiffs filed suit, and before the named Defendants made any filings in
the case. See, e.g., Students for Fair Admissions Inc. v. Univ. of N.C., 319 F.R.D. 490, 494 (M.D.N.C. 2017) (finding
motion to intervene timely where “the case had not progressed beyond its early stages when [p]roposed
[i]ntervenors sought to intervene”); United States v. Virginia, 282 F.R.D. 403, 405 (E.D. Va. 2012) (finding
proposed intervenors’ motion timely where the case had not progressed beyond the pleadings stage).


                                                         6
F.2d 473, 474 (4th Cir. 1987) (“In order to successfully intervene, . . . [movant] must meet all

three requirements [of Rule 24(a)].”).

                 1. Interest in the Subject Matter

        “While Rule 24(a) does not specify the nature of the interest required for a party to

intervene as a matter of right, the Supreme Court has recognized that ‘[w]hat is obviously

meant . . . is a significantly protectable interest.” Teague, 931 F.2d at 261 (alterations in original)

(internal quotation marks omitted). Proposed Intervenors argue that they “have a significantly

protectable interest in the validity of S.B. 824, which the North Carolina General Assembly

enacted over the Governor’s veto.” (ECF No. 8 at 12.) Plaintiffs argue in opposition that

“[t]he General Assembly’s interest in protecting S.B. 824 from invalidation amounts to nothing

but a generalized interest, shared by all North Carolinians, in having laws enforced.” (ECF

No. 38 at 16.)

        “Courts have recognized that legislators have an interest in defending the

constitutionality of legislation passed by the legislature when the executive declines to do so.” Fisher-

Borne v. Smith, 14 F. Supp. 3d 699, 703, 707, 710 (M.D.N.C. 2014) (emphasis added) (granting

motion to intervene “but only for the purpose of lodging an objection and preserving that

objection” for appeal where it appeared to the court that the Attorney General did not intend

to appeal on behalf of the State). See Revelis v. Napolitano, 844 F. Supp. 2d 915, 924–25 (N.D.

Ill. 2012) (finding that intervention of right was appropriate where “[t]he House [of

Representatives] has an interest in defending the constitutionality of legislation which it passed

when the executive branch declines to do so”); see also I.N.S. v. Chadha, 462 U.S. 919, 928, 939

(1983) (explaining that “Congress is . . . a proper party to defend the constitutionality of [a



                                                     7
federal law]” where an agency of the government agreed with, and joined in, the plaintiff’s

challenge to the constitutionality of an immigration statute).

       Plaintiffs initiated this official-capacity suit against the Governor and the BOE

Defendants (collectively, “State Defendants”), neither of whom have declined to defend the

lawsuit. Nor have State Defendants expressed an intention to so decline. The Governor and

the BOE Defendants are represented by the Attorney General, (see ECF Nos. 19, 27, 28), and

although they take no position on the instant Motion to Intervene, they “dispute[ ] the

contention raised by the [P]roposed [I]ntervenors that the Governor and/or the State Board

members represented by the Attorney General’s Office are not capable of defending this

lawsuit.” (ECF No. 34 at 2 (footnote omitted); see ECF No. 36 at 2 (“For the reasons discussed

by Governor Cooper in his response, the State Board Defendants [likewise] disagree with the

Proposed Intervenors’ contention . . . that the State Board Defendants represented by the

[Attorney General] are not capable of defending this lawsuit.” (citation omitted).) The

Governor further contends that the named defendants “and the Attorney General’s Office are

fully capable of performing their duties on behalf of the people of North Carolina.” (ECF

No. 34 at 2.) The Governor and the BOE Defendants have each separately moved to dismiss

Plaintiffs’ Complaint, (see ECF Nos. 42, 44), as more fully discussed below.

       Proposed Intervenors argue that Supreme Court precedent “establishes that state

legislative officials have the authority to defend state enactments in federal court when State

law ‘authorize[s]’ them ‘to represent the [State] Legislature in litigation.’” (ECF No. 8 at 12–




                                               8
13 (alterations in original) (quoting Karcher v. May, 484 U.S. 72, 81 (1987)).) As Proponent

Intervenors correctly state:

              Section 1-72.2 of the North Carolina General Statutes provides
              that “[i]t is the public policy of the State of North Carolina that
              in any action in any federal court in which the validity or
              constitutionality of an act of the General Assembly . . . is
              challenged, the General Assembly, jointly through the Speaker of
              the House of Representatives and the President Pro Tempore of
              the Senate, constitutes the legislative branch. N.C. Gen. Stat. §
              1-72.2(a). That section . . . additionally provides that, “[t]he
              Speaker of the House of Representatives and the President Pro
              Tempore of the Senate, as agents of the State, by and through
              counsel of their choice, including private counsel, shall jointly
              have standing to intervene on behalf of the General Assembly as
              a party in any judicial proceeding challenging a North Carolina
              statute.” Id. § 1.72-2(b).

(ECF No. 8 at 13 (first, second, and fourth alterations in original).) Therefore, according to

Proposed Intervenors, “[t]he North Carolina law establishing [their] interest easily qualifies

them to defend S.B. 824 under Karcher.” (ECF No. 8 at 13.) In response, Plaintiffs contend

that “North Carolina law does not vest the General Assembly with a protectable interest[;]

[for] State law cannot confer an interest where none otherwise exists.” (ECF No. 38 at 17.)

       The Court finds Proposed Intervenors’ reliance on Karcher misplaced. In Karcher, the

issue before the Supreme Court was a different issue entirely: “whether public officials who

have participated [as intervenor defendants] in a lawsuit [challenging the constitutionality of a

statute] solely in their official capacities may appeal an adverse judgment after they have left

office.” Karcher, 484 U.S. at 74. The Court held that those public officials may not so appeal.

Id. The Court also declined to vacate the lower court’s judgments for lack of jurisdiction, in

part, because while the state legislators were in office, their intervention as of right was

allowable. Id. at 81–82. There, the state legislators were allowed to intervene on behalf of the


                                               9
State in proceedings before the district court and appellate court “[w]hen it became apparent

that neither the Attorney General nor the named defendants would defend the statute.”

Karcher, 484 U.S. at 75. In contrast, here, as previously stated, State Defendants are represented

by the Attorney General and are presently defending against Plaintiffs’ challenge to the

constitutionality of S.B. 824. Nor can Karcher be read to suggest that a state statute can

supplant a federal court’s obligation to determine whether the requirements for intervention

as of right by a non-party have been satisfied under federal law. See Virginia v. Westinghouse

Elec. Co., 542 F.2d 214, 216 (4th Cir. 1976) (“The district court is entitled to the full range of

reasonable discretion in determining whether the[ ] requirements [of Rule 24(a)(2)] have been

met.” (second alteration in original)); see also Fed. R. Civ. P. 24(a)(2). Further, the state statute

cited by Proposed Intervenors specifically provides that, in actions where the State of North

Carolina is a named party, “a federal court . . . is requested to allow both the legislative branch

and executive branch” of the State to participate. N.C. Gen. Stat. § 1-72.2(a) (emphasis added).

Thus, in considering any such request to participate through intervention as of right, the Court

must ensure that the requirements of Rule 24(a)(2) are satisfied. Virginia, 542 F.2d at 216; Fed.

R. Civ. P. 24(a)(2).

       Proposed Intervenors also argue “that they are often named defendants in state court

litigation challenging state laws, including litigation challenging S.B. 824.” (ECF No. 8 at 14.)

This argument is likewise unpersuasive. As Plaintiffs point out, (see ECF No. 38 at 20–21), in

North Carolina state courts, pursuant to Rule 19(d) of the North Carolina Rules of Civil

Procedure, “[t]he Speaker of the House of Representatives and the President Pro Tempore of

the Senate, as agents of the State through the General Assembly, must be joined as defendants



                                                 10
in any civil action challenging the validity of a North Carolina statute or provision of the North

Carolina Constitution under State or federal law.” N.C.R. Civ. P. 19(d) (emphasis added). By

contrast, in federal court, while a party challenging the constitutionality of a law may elect to

name the state legislature as a defendant, legislators are not automatically entitled to intervene

as of right in such a suit, particularly where the State is defending the challenged law. As

explained by another district court,

               If a legislator’s . . . support for a piece of challenged legislation
               gave rise to an interest sufficient to support intervention as a
               matter of right, then legislators would have the right to participate
               in every case involving a constitutional challenge to a state statute.
               But Rule 24 is not designed to turn the courtroom into a forum
               for political actors who claim ownership of the laws that they
               pass. The legislators’ interest in defending laws that they
               supported does not entitle them to intervene as of right.

One Wis. Inst., Inc. v. Nichol, 310 F.R.D. 394, 397 (W.D. Wis. 2015).

       The Court finds that, because State Defendants in this action are presently defending

the challenged legislation and have expressed no intention to do otherwise, Proposed

Intervenors have failed to demonstrate that they have a significantly protectable interest in

likewise defending the constitutionality of S.B. 824 sufficient to warrant a right to intervene

under Rule 24(a)(2). See Fisher-Borne, 14 F. Supp. 3d at 703. See also Wayne Land & Mineral

Grp., LLC v. Del. River Basin Comm’n, No. 3:16-CV-00897, 2017 WL 63918, at *4 (M.D. Pa.

Jan. 5, 2017) (“Once legislation is enacted, legislators… do not have a significantly protectable

interest in its implementation to entitle them to intervene as of right.”); Am. Ass’n of People with

Disabilities v. Herrera, 257 F.R.D. 236, 251–52 (D.N.M. 2008) (concluding that a state senator’s

“interest as a legislator who voted for the [challenged] statute does not give him a protectable

interest under [R]ule 24(a)); Roe v. Casey, 464 F. Supp. 483, 486 (E.D. Pa. 1978) (finding that a


                                                11
legislator could not intervene because his interest as a member of the General Assembly and

co-sponsor of the challenged legislation was insufficient as the court was not addressing

whether the legislation was “duly and lawfully enacted,” but rather, whether it was

constitutional).

                 2. Risk of Impairment of Interest Absent Intervention

        Proposed Intervenors next contend that disposition of this case could impair their

interests in ensuring that S.B. 824 “actually takes effect,” and could burden the General

Assembly’s “continuing authority to enact voting laws.” (ECF No. 8 at 15.) However,

because, as stated above, the Court finds that Proposed Intervenors have failed to demonstrate

that they have a significantly protectable interest sufficient to warrant intervention as of right,

it necessarily follows that Proposed Intervenors “cannot show that this case threatens to

impair any such interests.” One Wisconsin Inst., 310 F.R.D. at 397. 5 “Where no protectable

interest is present, there can be no impairment of the ability to protect it.” Herrera, 257 F.R.D.

at 252. Although the Court’s findings with respect to the first and second prongs of Rule

24(a)(2) are dispositive, 6 even assuming otherwise, the Court finds that Proposed Intervenors

have likewise failed to demonstrate that any interests they may have are not adequately

represented by State Defendants.



5To the extent, however, that Proposed Intervenors’ absence from this action would impose any conceivable
practical disadvantage on their ability to protect the purported interests of the General Assembly, this
impairment can be significantly alleviated by Proposed Intervenors’ participation in this action as amicus curiae.
See Ohio Valley Envtl. Coal., 313 F.R.D. at 26 (“[T]he impairment prong is not met if the would-be intervenor
could adequately protect its interests in the action by participating as amicus curiae.” (citing McHenry v. Comm’r,
677 F.3d 214, 227 (4th Cir. 2012)).

6See United Guar. Residential Ins. Co., 819 F.2d at 474 (“[I]n order to successfully intervene, . . . [movant] must
meet all three requirements [of Rule 24(a)].”).


                                                        12
               3. Adequacy of Representation by Existing Parties

       A movant seeking intervention typically bears a “minimal” burden of showing

inadequacy of representation by an existing party. United Guar. Residential Ins. Co., 819 F.2d at

475 (quoting Trbovich v. United Mine Workers, 404 U.S. 528, 538 n.10 (1972)). However, “[w]hen

the party seeking intervention has the same ultimate objective as a party to the suit, a

presumption arises that its interests are adequately represented, against which the [movant]

must demonstrate adversity of interest, collusion, or nonfeasance.” Virginia, 542 F.2d 214 at

216. The Fourth Circuit has clarified that where defendants are represented by a government

agency, “the putative intervenor must mount a strong showing of inadequacy.” Stuart v. Huff,

706 F.3d 345, 352 (4th Cir. 2013). As explained by the Fourth Circuit, “when a statute comes

under attack, it is difficult to conceive of an entity better situated to defend it than the

government.” Id. at 351. Therefore, “[t]o rebut the presumption of adequacy, Proposed

Intervenors must show either collusion between the existing parties, adversity of interests

between themselves and the State Defendants, or nonfeasance on the part of the State

Defendants.”    United States v. North Carolina, No. 1:13CV861, 2014 WL 494911, at *3

(M.D.N.C. Feb. 6, 2014) (citing Stuart, 706 F.3d at 350, 352–55). See also Boothe v. Northstar

Realty Fin. Corp., Civil No. JKB-16-3742, 2019 WL 587419, at *5 (D. Md. Feb. 13, 2019)

(“Where the presumption of adequate representation applies, intervenors have the ‘onerous’

burden of making a compelling showing of the circumstances in the underlying suit that render

the representation inadequate.” (quoting In re Richman, 104 F.3d at 660)).

       Here, where the State, represented by the Attorney General, is defending this lawsuit,

Proposed Intervenors must “mount a strong showing of inadequacy” to overcome the



                                                 13
presumption of adequate representation. See Stuart, 706 F.3d at 352. Proposed Intervenors,

however, present no evidence showing collusion between State Defendants and Plaintiffs.

Nor does the record before the Court reflect nonfeasance on the part of State Defendants

who, in defense of the lawsuit, have filed separate motions to dismiss or stay the case. (See

ECF Nos. 42, 44.) Thus, it appears that the gravamen of Proposed Intervenors’ argument is

that there is adversity of interests between State Defendants and Proposed Intervenors.

According to Proposed Intervenors, “Defendants have made quite clear that they cannot be

trusted to defend S.B. 824 in the same, rigorous manner as Proposed Intervenors—and very

well might not defend the law at all.” (ECF No. 8 at 16.) Specifically, Proposed Intervenors

contend that: (1) the Governor and Attorney General’s public statements and litigation

strategy with respect to prior litigation regarding the constitutionality of a previous voter

identification law shows that they “should not be entrusted with defense of [S.B. 824]”; (2) the

Governor’s veto of S.B. 824 as well as the accompanying veto message prove the Governor’s

animus towards S.B. 824; (3) State Defendants will not employ the same litigation strategy as

would Proposed Intervenors; and (4) because the BOE Defendants were appointed by the

Governor, their interests are automatically adverse to the interests of Proposed Intervenors.

(Id. at 16–20.)

       None of these contentions, however, is supported by sufficient evidence in the record

to carry Proposed Intervenors’ “onerous burden” of rebutting the presumption that State

Defendants will adequately represent Proposed Intervenors’ interests. See Boothe, 2019 WL

587419, at *5; North Carolina, 2014 WL 494911, at *3. First, Proposed Intervenors’ reliance

on the actions of, and statements by, the Governor and the Attorney General regarding House



                                              14
Bill 589—a previous voter identification bill which was ultimately found unconstitutional by the

Fourth Circuit 7—is neither helpful nor relevant to the Court’s determination whether there is

adversity of interests in the present challenge to the constitutionality of S.B. 824. A review of

the record reflects that, in this matter, State Defendants are represented by the Attorney

General who, under North Carolina law, is charged with the duty to represent the State in

defense of its existing laws, including S.B. 824. See N.C. Gen. Stat. § 114-2(1) (“[I]t shall be

the duty of the Attorney General . . . to appear for the State in any . . . court or tribunal in any

cause or matter, civil or criminal, in which the State may be a party or interested.”); Gen. Synod

of the United Church of Christ v. Resinger, No. 3:14-cv-00213-MOC-DLH, 2014 WL 5094093, at

*3 (W.D.N.C. Oct. 10, 2014) (“North Carolina law makes it clear that it is the Attorney General

who is charged with ‘shoulder[ing] the responsibility of defending the fruits of the democratic

process.’” (alteration in original) (quoting Stuart, 706 F.3d at 351)); Martin v. Thornburg, 359

S.E.2d 472, 479 (N.C. 1987) (concluding that “the duties of the Attorney General in North

Carolina as prescribed by statutory and common law include the duty to appear for and to

defend the State or its agencies in all actions in which the State may be a party or interested”).

There is nothing in the record to suggest that, as to S.B. 824, the Governor or the Attorney

General have abdicated their responsibility to defend the instant lawsuit. See North Carolina,

2014 WL 494911, at *3 n.1 (explaining that despite the Attorney General’s public statements

which “openly opposed and criticized” a law prior to being signed by the Governor, “the

[p]roposed [i]ntervenors have not demonstrated that the Attorney General will not fulfill his

obligation to aggressively defend laws duly enacted by the General Assembly”). Rather, State


7   See N.C. State Conference of the NAACP v. McCrory, 831 F.3d 204 (4th Cir. 2016).


                                                         15
Defendants dispute Proposed Intervenors’ contention that neither they nor their counsel—

the Attorney General—are capable of defending this suit, and they argue that they are “fully

capable of performing their duties on behalf of the people of North Carolina.” (ECF No. 34

at 2; ECF No. 36 at 2.) State Defendants have also filed separate motions to dismiss Plaintiffs’

Complaint on several grounds.

       Second, although Proposed Intervenors point to the Governor’s written veto message

accompanying his veto of S.B. 824, there is no evidence before the Court that, since the

inception of the instant action, the Governor has declined to defend the existing law, nor has

the Governor indicated an intention to do so. As highlighted above, in addition to asserting

that he is capable of defending this lawsuit and performing his duties on behalf of the State,

the Governor has moved for dismissal of Plaintiffs’ Complaint or, in the alternative, a stay of

the action.

       Third, the Court is unpersuaded by Proposed Intervenors’ contention that there is

adversity of interests because State Defendants will not employ the same approach to the

litigation as would the General Assembly. It is clear that Proposed Intervenors’ ultimate

objective is upholding the constitutionality of S.B. 824, (see generally ECF Nos. 8, 48), and, as

previously stated, the Attorney General is obligated, under state law, to defend the

constitutionality of the State’s laws. Therefore, despite their arguments to the contrary,

Proposed Intervenors share the same objective as State Defendants, namely, defending the

constitutionality of the existing law—S.B. 824. In such cases where, as here, the ultimate

objective is the same, “disagreement over how to approach the conduct of the litigation is not

enough to rebut the presumption of adequacy.” Stuart, 706 F.3d at 353 (citing Perry v.



                                               16
Proposition 8 Official Proponents, 587 F.3d 947, 954 (9th Cir. 2009) (“Mere differences in litigation

strategy are not enough to justify intervention as a matter of right.”)); Boothe, 2019 WL 587419,

at *5 (“The fact that [i]ntervenors may disagree with the existing party’s litigation strategy does

not rebut the presumption of the existing party’s adequate representation.”); see also 7C Charles

A. Wright et al., Federal Practice & Procedure, § 1909, at 431–35 (3d ed. 2007) (“A mere difference

of opinion concerning the tactics with which the litigation should be handled does not make

inadequate the representation of those whose interests are identical with that of an existing

party.”).

        The Court is further unpersuaded by Proposed Intervenors’ conclusory speculation

that State Defendants “have neither the same level of interest in this case nor the same ability

and incentive to litigate it that Proposed Intervenors do,” (ECF No. 8 at 21). In fact, the

Court notes that two of the four affirmative defenses 8 set forth in Proposed Intervenors’

proposed Answer, (ECF No. 7-1 at 32–33), are invoked by State Defendants as the grounds

upon which they are seeking dismissal or stay of the action, (ECF Nos. 42, 44.) Specifically,

among the affirmative defenses set forth in their proposed Answer, Proposed Intervenors

assert that: (1) “Plaintiffs’ complaint, in whole or in part, fails to state a claim upon which relief

can be granted and should be dismissed”; and (2) “[t]he Court should abstain from considering

Plaintiffs’ claims regarding voter identification pending resolution of state-court litigation.”

(ECF No. 7-1 at 32–33.) Similarly, the BOE Defendants are seeking dismissal of Plaintiffs’

Complaint, in part, pursuant to Rule 12(b)(6) for failure to state a claim, and they are also



8Proposed Intervenors’ affirmative defenses also include the following: (1) “Plaintiffs lack standing to assert
the claims in their Complaint”; and (2) “Plaintiffs’ claims are not ripe.” (ECF No. 7-1 at 32–33.)


                                                       17
requesting that the Court “exercise[ ] its discretion to abstain [from exercising] federal

jurisdiction over Plaintiffs’ claims. In the alternative, the [BOE] Defendants . . . request that

the Court stay this case while the parallel state [court] proceedings continue.” (ECF No. 43 at

13.) The Governor likewise moves for dismissal of Plaintiffs’ Complaint, in part, pursuant to

Rule 12(b)(6) for failure to state a claim and, in the alternative, he requests that the Court stay

this case based on abstention grounds pending resolution of state-court litigation. (ECF No.

45 at 1, 6–21.) Such similarity in the defenses of Proposed Intervenors and State Defendants

further undermines Proposed Intervenors’ attempt to rebut the presumption of adequate

representation by showing adverse interests. See Virginia, 542 F.2d at 216 (explaining that

where the pleadings filed by the proposed intervenor-plaintiff “have been nearly identical” to

those submitted by the named plaintiff, “[i]t is difficult in light of this fact, to consider the

representation of [the proposed intervenor-plaintiff’s] interests by [the named plaintiffs]

inadequate”). Thus, without more, Proposed Intervenors’ subjective belief in their “ability

and incentive to litigate” this action, is insufficient to satisfy their burden.

       Finally, Proposed Intervenors’ assertion that, solely because the BOE Defendants were

appointed by the Governor, they are unable to defend this action lacks support in the record.

Nowhere in the record have BOE Defendants indicated an intention not to defend this action.

Rather, they dispute Proposed Intervenors’ contention that they are incapable of defending

the lawsuit, (ECF No. 36 at 2), and, as stated above, the BOE Defendants have moved for

dismissal, or in the alternative, a stay of the instant action pending completion of parallel state

court litigation, (ECF No. 42). Proposed Intervenors have therefore failed to show adversity

of interests between State Defendants and Proposed Intervenors.



                                                 18
       For these reasons, the Court finds that, in addition to their failure to show collusion

between the existing parties and nonfeasance by State Defendants, Proposed Intervenors have

also failed to show adversity of interests between themselves and State Defendants.

Accordingly, Proposed Intervenors have failed to sustain their burden of demonstrating the

requisite “strong showing of inadequacy” to overcome the presumption of adequate

representation by State Defendants and their counsel, the Attorney General. Stuart, 706 F.3d

at 352. See Virginia, 542 F.2d at 216 (affirming district court’s denial of motion to intervene

where movant failed to “show[ ] adversity of interest and ha[d] not even attempted to show

collusion between [the parties to the suit;] [n]or [was] there any indication of nonfeasance”).

       The Court recognizes that, having passed S.B. 824, Proposed Intervenors harbor strong

feelings regarding its constitutionality. However, “not all parties with strong feelings about or

an interest in a case are entitled, as a matter of law, to intervene.” North Carolina, 2014 WL

494911, at *4. As explained by the Fourth Circuit,

               stronger, more specific interests do not adverse interests make—
               and they surely cannot be enough to establish inadequacy of
               representation since would-be intervenors will nearly always have
               intense desires that are more particular than the state’s (or else
               why seek party status at all). Allowing such interests to rebut the
               presumption of adequacy would simply open the door to a
               complicating host of intervening parties with hardly a
               corresponding benefit.

Stuart, 706 F.3d at 353.

       In sum, the Court concludes that Proposed Intervenors have failed to satisfy their

burden of demonstrating a right to intervene pursuant to Rule 24(a)(2). As a result, the motion

to intervene as of right will be denied.




                                               19
       C.      Permissive Intervention

       Alternatively, Proposed Intervenors seek permissive intervention under Rule 24(b).

The decision to grant or deny permissive intervention “lies within the sound discretion of the

trial court.” Smith v. Pennington, 352 F.3d 884, 892 (4th Cir. 2003) (quoting Hill v. W. Elec. Co.,

672 F.2d 381, 386 (4th Cir. 1982)). The Fourth Circuit has recognized that trial courts are “in

the best position to evaluate” the effect of intervention on the management of a case. Stuart,

706 F.3d at 349–50. Accordingly, the Fourth Circuit has instructed that its “review of any

court’s order denying permissive intervention under . . . Rule 24(b) is particularly deferential,

and a challenge to the court’s discretionary decision to deny leave to intervene must

demonstrate clear abuse of discretion in denying the motion.” McHenry v. Comm’r, 677 F.3d

214, 219 (4th Cir. 2012) (internal quotations and citations omitted). Rule 24(b) provides that

permissive intervention may be allowed upon timely motion by anyone who “has a claim or

defense that shares with the main action a common question of law or fact.” Fed. R. Civ. P.

24(b)(1)(B). Rule 24(b) notes that “[i]n exercising its discretion, the court must consider

whether the intervention will unduly delay or prejudice the adjudication of the original parties’

rights.” Fed. R. Civ. P. 24(b)(3).

       Here, the Court has determined that Proposed Intervenors’ motion is timely and the

Court agrees that their Proposed Answer reflects defenses which present common issues of

fact and law. While the satisfaction of these threshold requirements is necessary to grant

permissive intervention, it does not compel such an outcome. See Fed. R. Civ. P. 24(b)(3);

Carcano v. McCrory, 315 F.R.D. 176, 178 (M.D.N.C. 2016) (explaining that a movant seeking

permissive intervention “must satisfy three requirements: (1) the motion is timely; (2) the



                                                20
defenses or counterclaims have a question of law or fact in common with the main action; and

(3) intervention will not result in undue delay or prejudice to the existing parties” (emphasis

added)); Diagnostic Devices, Inc. v. Taidoc Tech. Corp., 257 F.R.D. 96, 100 (W.D.N.C. 2009) (“In

exercising its discretion regarding permissive intervention, the court must consider any delay

and prejudice to the original parties.”).

       As stated above, Plaintiffs in this action challenge the constitutionality of North

Carolina’s voter identification requirements which could have direct impact on the upcoming

election cycle, beginning with primary elections scheduled in early 2020. The nature of the

claims at issue and the imminence of the election require a swift resolution on the merits to

bring certainty and confidence to the voting process. The Court concludes that the addition

of Proposed Intervenors as a party in this action “will hinder, rather than enhance, judicial

economy,” and will “unnecessarily complicate and delay” the various stages of this case, to

include discovery, dispositive motions, and trial. One Wis. Inst., 310 F.R.D. at 399, 400. Such

delays could therefore jeopardize the Court’s ability to reach final judgment in advance of the

impending election cycle.

       In addition, the Court has significant concern that the inclusion of Proposed

Intervenors would likely detract from, rather than enhance, the timely resolution, clarity, and

focus on, solely the weighty and substantive issues to be addressed in this case. Proposed

Intervenors state as their primary reasons for intervention their belief that: (1) State

Defendants “cannot be trusted to defend [the constitutionality of] S.B. 824 in the same,

rigorous manner as Proposed Intervenors”; and (2) State Defendants represented by the

Attorney General “have neither the same level of interest in this case nor the same ability and



                                              21
incentive to litigate it that Proposed Intervenors do.” (See ECF No. 8 at 16, 21.) As earlier

found by this Court, neither contention is supported by evidence in the record. Thus, the

Court concludes that allowing this requested intervention could place additional burden on

the Court in expending unnecessary judicial resources on such contentions. Further, Plaintiffs

will likely suffer prejudice in having to address dueling defendants, purporting to all represent

the interest of the State, along with their multiple litigation strategies. To the extent that

Proposed Intervenors have special expertise they believe that they bring to the defense of S.B.

824, such expertise can be provided through the submission of amicus briefs.

       Given these circumstances and the fact that, at this stage, the Court has no reason to

believe that State Defendants will refrain from its defense of this lawsuit, “[t]he Court sees no

benefit [in] allowing additional government actors represented by outside counsel to intervene

in the case [to] defend the constitutionality of [S.B. 824].” Ansley v. Warren, No. 1:16cv54,

2016 WL 3647979, at *3 (W.D.N.C. July 7, 2016). Accordingly, the Court will, in its discretion,

deny Proposed Intervenors’ motion for permissive intervention under Rule 24(b).

III.   CONCLUSION

       Although, for the reasons discussed above, the Court will deny Proposed Intervenors’

Motion to Intervene, “[i]n the event [Proposed Intervenors] conclude that they have a unique

contention to make, or that the State Defendants have not raised an appropriate argument,”

they may participate by filing an amicus curiae brief. North Carolina, 2014 WL 494911, at *5; see

also Alexander v. Hall, 64 F.R.D. 152, 155 (D.S.C. 1974) (“[I]t is solely within the discretion of

the court to determine the fact, extent, and manner of participation by the amicus.” (citing N.

Sec. Co. v. United States, 191 U.S. 555 (1903))). “While a would-be intervenor may prefer party



                                               22
status to that of friend-of-court, the fact remains that amici often make useful contributions

to litigation.” Stuart, 706 F.3d at 355. In addition, should it become apparent during the

litigation that State Defendants no longer intend to defend this lawsuit, the Court will entertain

a renewed Motion to Intervene by Proposed Intervenors.

        For the reasons outlined herein, the Court enters the following:

                                                 ORDER

        IT IS THEREFORE ORDERED that the Motion to Intervene by Hon. Philip E.

Berger, in his official capacity as President Pro Tempore of the North Carolina Senate, and

Hon. Timothy K. Moore, in his official capacity as Speaker of the North Carolina House of

Representatives, (ECF No. 7), is DENIED without prejudice to the motion being renewed if

it can be demonstrated that State Defendants have in fact declined to defend the instant

lawsuit, and that all requirements for intervention have been satisfied pursuant to Rule 24 of

the Federal Rules of Civil Procedure.

        IT IS FURTHER ORDERED that Proposed Intervenors are permitted to participate

in this action by filing amicus curiae briefs.

        This, the 3rd day of June, 2019.



                                        /s/ Loretta C. Biggs
                                        United States District Judge




                                                  23
